In so far as the correctness of the conclusion of the majority as to the law is challenged, the criticisms will not be answered, because, obviously, the opinion in that respect is its own defense; but where-in our conclusions of fact are challenged, as being against the undisputed evidence, the criticisms will be answered by the record.
In the original opinion, among other things, we said that "The lands owned and controlled by the Salt Company adjoin the *Page 681 
right of way of the railroad both on the north and on the south". The meaning of this, as disclosed by the record, is that the lands either owned or controlled by the Salt Company adjoin the right of way of the railroad both on the north and on the south. No contention is made by appellant that the land north of the railroad, owned by the Salt Company, does not adjoin the right of way.
With reference to the conclusion of fact above quoted, appellant, in paragraph 21 of its motion for rehearing (which, in its scope and meaning, also includes the same matters complained of in paragraphs 20, 22, 23 and 36), says: "The Court of Civil Appeals, as evidenced by the majority opinion, erred in holding or finding that lands owned and controlled by the Salt Company adjoin the right of way of the railroad both on the north and on the south, there being no evidence that the Morton Salt Company either owned or controlled the lands adjoining the right of way of the Texas  Pacific Railroad Company on the south. On the other hand, the undisputed evidence shows that the Morton Salt Company did not own or control the land adjoining the right of way of said railroad on the south, the undisputed evidence showing that the land or property immediately adjacent to the right of way of said railroad company on the south was owned and/or controlled by several oil companies, including Gulf, Sinclair, Texaco, and other companies, each of said oil companies maintaining and controlling its respective warehouses and storage tanks located on the property adjoining said railroad right of way on the south, and the undisputed evidence further shows that immediately south of said oil companies' warehouses and storage tanks there is located a public street or road running east and west."
The real contention, reduced to its last analysis and stripped of all surplusages, is, that, the acreage property south of the railroad held by the Salt Company under lease, occupied and controlled by it, traversed by the pathway that was traveled by Anderson and other employes of the company, in going to and from their work, did not immediately adjoin the right of way of the railroad, but there intervened between the right of way and this acreage property lands controlled by several oil companies and other industries, and that immediately south of this industrial property there was located a public street or road running east and west.
While we do not regard the matter of any materiality whether the footpath, traveled by the deceased and other employes of the Salt Company, passed immediately from said acreage onto the railroad right of way, or passed immediately onto and across the vehicular road, and lands owned by certain industries, before reaching the right of way; in that, the pathway, nevertheless, was the same, and its use by the employes was the same, and the situation, in either event, evoked the same rules of law. However, for the sake of being accurate, we will support our conclusion of fact by excerpts from the record.
Mr. J. S. Land, in the service of the Salt Company for thirty-three years, and, at the time, its master mechanic, speaking of the industries located south of the railroad, did not say they were south of the right of way, but did say that "they are just lined up and on the south side of the right of way". (P. 40, S. F.) With reference to the vehicular roadway running east and west located south of the oil tanks and other industries, was asked and answered: "Well, just for the purpose of your testimony it (the road) is on the south side of the railway, the Texas Pacific right of way?" The witness answered, "Yes, sir." (P. 44, S. F.) Again, the witness was asked and answered:
"Q. Now, Mr. Land, in order to make the matter clear that we were talking about — I am not sure that anybody understood awhile ago. The roadway south of the Texas  Pacific tracks and the Gulf, Magnolia, Sinclair, The Texas Company, and the stock pens and the cotton platform is all south of the right of way? A. Yes, sir, south of the right of way — that is, south of the track. They are all on the right of way, but south of the tracks.
"Q. Then the roadway that we were speaking of awhile ago is immediately south of those buildings and tanks; the industrial switch that comes down there of the T.  P. just about divides that roadway in half ? A. Yes, sir.
"Q. There is a part of it, south of it, and a part of it, north of it? A. Yes, sir."
The testimony quoted by appellant at pages 27 and 28 of its motion is to the same effect, that is, referred to the location of the roadway and the industries as being on the south side of the right of way. Besides, photographs 8, page 84, and 10, page 86, statement of facts, represent the same objects, that is, oil tanks and buildings of the Gulf Refining Company; one taken from *Page 682 
the north side looking south, the other from the south looking north, together show that the objects are located between and adjacent to railroad tracks; these photographs, considered in connection with the testimony of the witnesses, leave no doubt that the industries in question are located on the south side of the railroad right of way, hence it is shown that our conclusion is sustained by "undisputed evidence", rather than being against the "undisputed evidence", as contended by appellant.
In the original opinion, among other things, we said that there were two other routes that the deceased and other employes residing in the same vicinity could have traveled to and from their place of work, but that the other routes were circuitous, also crossed the railroad tracks, about twice the distance of the pathway, the latter being the shortest, safest, most direct and practical route from the residence of the deceased to the granary room where he worked, and that its use not only conduced to his safety and convenience, but contributed to the promptness and efficiency with which he was able to discharge his duties, etc.
In paragraph 26, appellant says: "The Court of Civil Appeals, as evidenced by the majority opinion, erred in holding or finding that the two other routes that deceased, C. C. Anderson, could have traveled in going from his work to home other than the route he apparently was traveling at the time of his fatal injuries were about twice the distance of the route deceased apparently was following at the time of his fatal injuries, because there is no evidence showing that said two other routes or either of them were twice the distance of the route C. C. Anderson apparently was traveling at the time of his fatal injuries".
The evidence bearing upon the question raised in paragraph 26, as revealed by the record, is as follows: After mentioning the two routes, other than the pathway customarily traveled by Mr. Anderson to and from his work, Mr. Land, being questioned as to the relative distance to be traveled by these routes, was asked and answered the following:
"Q. Well, it would be some nearer from any point in the plant, the trailway would be? A. It might be some nearer, yes, sir. I don't know just how far from the point where he checked out.
"Q. All right, from the point where he left the Morton Salt Company grounds, from that point to Mr. Anderson's house, the trail is much the nearer way to his home? A. That is the nearer way, that's right."
Mr. J. W. Bateman, a surveyor well-acquainted with the premises, was asked and answered as follows:
"Q. Now, which of those (speaking of the different routes), in your opinion and from observing there on the ground, is the nearer way? A. Well, the trailway is much nearer from Mr. Anderson's house.
"Q. The trailway is much nearer from Mr. Anderson's house? A. Through to the salt plant.
"Q. Mr. Bateman, if you traveled around either of the ways you have designated other than the trailway would you or not cross the same number of railways? A. Practically the same in traveling around down to Main Street and back on west. You would cross the Short Line that goes to the salt mine, and also the line that goes to Van, besides the Pacific tracks."
Mrs. May Anderson, widow of the deceased, familiar with the premises, having traveled the pathway often, was asked and answered:
"Q. Does this trail you are talking about coming from your house in a northerly direction, does that trail intersect this roadway south of the right of way that you are talking about? (The road running east and west.) A. Yes, sir.
"Q. Does it come into it? A. Yes sir.
"Q. Now, at that point, Mrs. Anderson, if you go from that point to the Salt Company plant, how would you travel in the most direct way? A. You would travel north, go right through all those oil houses and across the main tracks of the T.  P.
"Q. Across the main tracks of the T.  P.? A. Yes Sir.
"Q. And then onto the Morton Salt Company grounds, is that correct? A. Yes Sir."
At another place in her testimony, she was asked and answered:
"Q. Which of the three ways that you have outlined, Mrs. Anderson, that you might travel from your home to the Morton Salt Company, is the nearer or shorter? A. Oh, the path is more direct way than any way.
"Q. The trailway? A. Yes Sir.
"Q. Have you any idea — can you give an estimate of approximately how much nearer the trailway would be than either of the others? A. Oh, I would say either way *Page 683 
would be probably a quarter of a mile farther.
"Q. A quarter of a mile more than the trailway? A. Yes sir."
A. L. Williams, nightwatchman for the Salt Company, well acquainted with the premises, was asked and answered:
"Q. Now, do you know approximately how far it is from the Salt Company plant across to where Mr. Anderson lived at that time? A. Well, I would say possibly a quarter of a mile". After mentioning the other routes from the salt plant to Anderson's home, this witness was asked and answered as follows: "Q. Was that as near as the route directly from the Morton Salt Company along the path to his house? A. No, sir".
Foster Land, fireman, with the Salt Company 20 years, well acquainted with the premises, was asked and answered:
"Q. Where does that trail go and in what direction? A. It goes south (referring to the trail under consideration).
"Q. Do you know where Mr. Anderson lived at the time he got hurt? A. Yes sir.
"Q. What direction was this trail leading with reference to — in other words, with reference to Mr. Anderson's house, where was this trail leading? A. It led to the salt mine.
"Q. All right, now, how far was it from the salt plant to where Mr. Anderson was living at that time? A. Well, I couldn't say just exactly. It was a quarter of a mile, I guess, or something like that".
At another place, the witness was asked and answered:
"Q. What is the most direct route from the Morton Salt Company's plant to Mr. Anderson's house? A. Well, I would say the way he was going there, was.
"Q. The trailway? A. Yes, sir.
"Q. Was there any other way one could go from the plant where he was working that night to his home, that was as near or direct a route ? A. No, sir. I wouldn't think so."
This testimony shows that the trail was the shortest of the three routes; Mrs. Anderson testified that it was a quarter of a mile shorter; the last witness, Mr. Foster Land, testified that the route by the trail to Anderson's house was a quarter of a mile in distance; there being no evidence to the contrary, our conclusion to the effect that the other routes (or either) were twice the distance of the pathway, is supported by uncontradicted evidence, rather than being unsupported by any evidence, as alleged by appellant in paragraph No. 26 of its motion.
Our conclusions, challenged in paragraphs Nos. 27, 28, 29, 30, 31, 32, 33, 34, 35, 37, 38, 39, 50, 55, 56, and 59 of appellant's motion, in our opinion, are legitimate deductions from the undisputed evidence appearing herein and elsewhere in the record.
In the original opinion, we also said that "In the instant case, Mr. Land, master mechanic of the Salt Company, deceased's foreman, testified, in substance, that he knew it was the custom of Mr. Anderson to crawl under freight cars that happened to block the pathway and had repeatedly cautioned him of the danger of such an undertaking".
The correctness of this conclusion is challenged by appellant in paragraph 62 of its motion for rehearing, saying that "The witness Land did not testify that he knew it was the custom of C. C. Anderson to crawl under freight cars that happened to block the pathway". The Q. and A. report of Mr. Land's examination in regard to the matter under consideration is, as follows: Being examined by appellant's counsel, the witness was asked: "Had you ever had occasion to talk to Mr. Anderson in regard to his manner and method of crossing the railroad track there prior to his injury, Mr. Land? A. Yes, sir." Objections to the testimony as being immaterial and irrelevant were urged at this point. Appellant's counsel retorted: "No, sir, this man (meaning Mr. Land) is his (deceased's) foreman." The objections were overruled and the examination was resumed. Appellant's counsel stated to the witness: "You may answer". "A. I had cautioned him about crawling under those cars at times, yes, sir.
"Q. About how many times had you had occasion to caution Mr. Anderson about crawling under the freight cars? A. I couldn't say."
Certain objections were made and overruled, and the examination was resumed.
"Q. About how many times, please, sir, have you had occasion — A. I don't know, Mr. Harper, I couldn't say about that. I do know a few times, probably two or three or four, I had cautioned him about crawling under there.
"Q. Had you prior to the date of his injury seen him crawl under cars there on *Page 684 
the main line and side tracks? A. I don't know about the side tracks, I did the industrial tracks for a period of time."
The testimony of Mr. Land to the effect that he had had occasion to talk to Mr. Anderson in regard to his manner and method of crossing the railroad track, had cautioned him repeatedly about crawling under freight cars, had seen him doing it for a period of time, in our opinion, fully sustains the conclusion called in question and, for the same reason, the objections urged in paragraphs 63, 64 and 65 are not well taken.
We have examined the motion for rehearing by appellant very carefully, and finding same without merit, it is overruled.
Motion overruled.